DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because In Figs. 11, 12, 14, and 15, the axes should be reversed such that the camshaft angle is the independent variable (i.e. the “X” axis) and valve lift is the dependent variable (i.e. the “Y” axis).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  In paragraph [0056], last line, the phrase “ejector rod spring 14 to extend or retract, and the ejector rod 11 is pushed to be returned by sliding in the plunger hole 110” should read –ejector rod spring 14 to plunger 17 is pushed to be returned by sliding in the plunger hole 110–.

Appropriate correction is required.

Claim Objections
Claims 1, 9, and 11 – 14 are objected to because of the following informalities:
In Reference to Claim 1
In line 2, the phrase “control opening or closing” should read –control opening [[or]]and closing–.
In Reference to Claim 9
In line 10, the phrase “defined in an inner wall of the plunger cavity” should read –defined in [[an]]the inner wall of the plunger cavity–.

In Reference to Claim 11
In line 4, the phrase “the servo rocker arm cam is not larger than a maximum lift” should read –the servo rocker arm cam is less than or equal to a maximum lift–.
In Reference to Claim 12
In line 4, the phrase “the servo rocker arm cam is smaller than a lift falling speed” should read –the servo rocker arm cam is less than a lift falling speed–.
In Reference to Claim 13
In line 4, the phrase “the servo rocker arm cam is not larger than a maximum lift” should read –the servo rocker arm cam is less than or equal to a maximum lift–.
In Reference to Claim 14
In line 2, the phrase “control opening or closing” should read –control opening [[or]]and closing–.

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “gap compensating device” in claim 1; “plunger ejection structure” in claim 2; and “ejector rod limiting structure” in claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 11 – 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In Reference to Claim 3
This claim requires the plunger ejection structure to be arranged “close” to an adjustment screw of the rocker arm.  The word “close” in this context is a relative term which renders the claim indefinite.

In Reference to Claim 11
This claim requires a rocker arm cam to be mounted on the rocker arm, and a servo rocker arm cam to be mounted on the servo rocker arm.  It is the Office’s understanding, however, that the rocker arm cam and the servo rocker arm cam are mounted on a camshaft which then respectively actuate the rocker arm and the servo rocker arm as the camshaft rotates.  Hence, the Office shall interpret the phrase “mounted on” in this case to mean –configured to actuate–.
Moreover, this claim further requires the servo rocker arm to be “arranged on a closing side of the valve”.  It is unclear what particular positional relationship is being claimed here since the servo rocker arm has a fixed position relative to a valve stem of the valve.
Finally, this claim further requires that “the servo rocker arm closes later than the rocker arm cam”.  Since it is the valve that opens and closes, it is unclear how said cams are to close, let alone close in any particular order.
In Reference to Claim 13
This claim requires a rocker arm cam to be mounted on the rocker arm, and a servo rocker arm cam to be mounted on the servo rocker arm.  It is the Office’s understanding, however, that the rocker arm cam and the servo rocker arm cam are mounted on a camshaft which then respectively actuate the rocker arm and the servo rocker arm as the camshaft rotates.  Hence, the Office shall interpret the phrase “mounted on” in this case to mean –configured to actuate–.
Moreover, this claim further requires the servo rocker arm to be “arranged on an opening side of the valve”.  It is unclear what particular positional relationship is being claimed here since the servo rocker arm has a fixed position relative to a valve stem of the valve.
Finally, this claim further requires that “the servo rocker arm closes earlier than the rocker arm cam”.  Since it is the valve that opens and closes, it is unclear how said cams are to close, let alone close in any particular order.
In Reference to Claim 14
This claim requires a valve rocker arm to be mounted on a camshaft.  It is the Office’s understanding, however, that the valve rocker arm is mounted on a rocker arm shaft such that the valve rocker arm actuates a valve as the camshaft rotates.  Hence, the Office shall interpret the phrase “mounted on” in this case to mean –actuated via–.
Moreover, since the engine variable valve driving mechanism of claim 1 already includes a rocker arm and a valve, it is unclear if applicant intends to refer to the rocker arm and valve of claim 1, or if applicant is now requiring a third rocker arm and a second valve.  The Office shall interpret the claimed camshaft to be configured to actuate the rocker arm and the servo rocker arm of claim 1 so as to alternately open and close the valve of claim 1.

Claims 12 and 15 are rejected by virtue of their dependency from claim 11 or 14.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 11, and 13 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2006/0005796 to Janak et al. (Janak).
Janak teaches (see Janak and Figs. 1, 3, 4, and 12 as annotated by the Examiner below):
In Reference to Claim 1
An engine variable valve driving mechanism comprising:
A rocker arm (Fig. 1 – reference character 100) configured to control opening and closing of a valve (400);
A servo rocker arm (200) arranged in parallel to the rocker arm, the servo rocker arm including a swing end (206) extending over a swing end (106) of the rocker arm such that a valve adjustment gap (G) is formed between the servo rocker arm and the rocker arm in a swing direction of the servo rocker arm and the rocker arm (Janak paragraphs [0038]; [0042]; and [0053]); and
A gap compensating device (Figs. 1 and 4 – reference characters 110, 114) configured to enable a late closing or an early opening of the valve when the gap compensating device selectively extends between the servo rocker arm and the rocker arm so as to close the valve adjustment gap (paragraphs [0048]* and [0054]).
* – It is to be noted that when the offset (servo) rocker arm is actuated by an engine braking cam lobe 330 adapted to provide compression-release engine braking, the exhaust valve is opened near the top dead center position of the compression stroke (i.e. early exhaust valve opening).

In Reference to Claim 2
In addition to all the limitations of claim 1 discussed above, wherein the gap compensating device comprises a plunger ejection structure (Fig. 4 – reference character 110, 114) at the swing end of the rocker arm, the plunger ejection structure configured to engage a press block (208) arranged at the swing end of the servo rocker arm (Janak paragraph [0054]).
In Reference to Claim 3
In addition to all the limitations of claim 2 discussed above, wherein the plunger ejection structure is arranged on one side in a width direction of the rocker arm at a position adjacent to an adjustment screw (Fig. 1 – reference character 108) of the rocker arm (as seen from Fig. 1).
In Reference to Claims 11 and 13
In addition to all the limitations of claim 1 discussed above, a rocker arm cam (Fig. 4 – reference character 315) configured to actuate the rocker arm (Janak paragraph [0051]); and
A servo rocker arm cam (330) configured to actuate the servo rocker arm (paragraph [0048]),
Wherein a maximum lift of the servo rocker arm cam is less than or equal to a maximum lift of the rocker arm cam (as seen from Fig. 4).
In Reference to Claim 14
An engine comprising a camshaft (Fig. 1 – reference character 300) and the engine variable valve driving mechanism according to claim 1,
Wherein the camshaft is configured to actuate the rocker arm and the servo rocker arm (Janak paragraphs [0037] – [0038]).
In Reference to Claim 15
In addition to all the limitations of claim 14 discussed above, a spring bracket (Fig. 12 – reference character SB) arranged above the servo rocker arm along an axial direction of the camshaft; and
A servo rocker arm spring (210) mounted between the spring bracket and the servo rocker arm (200, 211), the servo rocker arm spring configured to bias the servo rocker arm toward the camshaft (Janak paragraph [0064]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Janak in view of Chinese Patent Application Publication No. CN 103912336 A to Xi (Xi) [hereinafter, reference to this document will be made with respect to its machine translation appended hereto].
In Reference to Claim 4
Janak teaches:
In addition to all the limitations of claim 2 discussed above, wherein the plunger ejection structure comprises a plunger cavity (Fig. 3 – reference character 112) arranged on the rocker arm, and an ejector rod (114) configured to alternately extend out of and retract into the plunger cavity (Janak paragraph [0042]).
Janak does not teach the following which is taught by Xi (see Xi and Fig. 2 as annotated by the Examiner below):
A plunger (Fig. 2 reference character P) located in the plunger cavity (PC), the plunger configured to engage the ejector rod (160, 165) (as seen from Fig. 2X).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Xi to incorporate a plunger configured to engage the ejector rod in the plunger cavity within the valve actuation system of Janak since it would enable a hydraulic control valve to be toggled between a closed state and an opened state thereby effecting the extended state and the retracted state, respectively, of the plunger ejection structure as taught by Xi (paragraph [0049]).

In Reference to Claim 5
Janak teaches:
In addition to all the limitations of claim 4 discussed above, wherein an open end of the plunger cavity is provided with a cover plate (Fig. 3 – reference characters 116) configured to seal the plunger cavity, and the ejector rod slides through the cover plate via an ejector rod extend-retract hole defined on the cover plate (Janak paragraph [0042]).
In Reference to Claim 6
Janak teaches:
In addition to all the limitations of claim 5 discussed above, wherein the ejector rod comprises an extending portion (Fig. 3 – reference character EP) configured to engage the ejector rod extend-retract hole, a guiding portion (GP) configured to engage an inner wall of the plunger cavity, an ejector rod step (ERS) defined between the extending portion and the guiding portion, and an ejector rod spring (120) arranged along an outer circumference of the extending portion and pressed between the ejector rod step and the cover plate (Janak paragraph [0042]).
In Reference to Claim 7
Janak teaches:
In addition to all the limitations of claim 6 discussed above, wherein a control oil passage (Fig. 3 – reference character 152) is defined in a shaft hole of the rocker arm, the control oil passage configured to communicate with the plunger cavity (Janak paragraph [0042]).
Janak does not teach the following which is taught by Xi:
Wherein an upper end of the plunger abuts against the guiding portion (Fig. 2 – reference character 160), and a lower end of the plunger communicates with the control oil passage (211, 275).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Xi to configure plunger with an upper end that abuts against the guiding portion, and a lower end that communicates with the control oil passage within the valve actuation system of Janak since it would enable a hydraulic control valve to be toggled between a closed state and an opened state thereby effecting the extended state and the retracted state, respectively, of the plunger ejection structure as taught by Xi (paragraph [0049]).

In Reference to Claim 8
Janak teaches:
In addition to all the limitations of claim 7 discussed above, wherein the plunger ejection structure further comprises an ejector rod limiting structure (Fig. 3 – reference character 118) configured to limit an extending length of the ejector rod (Janak paragraph [0042]).

Allowable Subject Matter
Claims 9, 10, and 12 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In claim 9, the inclusion of:
“a control pin extending hole is defined in the ejector rod in a radial direction of the ejector rod,… a control pin is arranged in the control pin extending hole,… and a limiting annular groove is defined in the inner wall of the plunger cavity” was not found.

In claim 12, the inclusion of:
“wherein a switching zone of the servo rocker arm cam and the rocker arm cam is located in a lift falling zone of the servo rocker arm cam and the rocker arm cam” was not found.
The prior art of Janak teaches a switching zone of the servo rocker arm cam and the rocker arm cam located in a lift falling zone of the rocker arm cam and a lift climbing zone of the servo rocker arm cam.  The prior art, however, does not fairly teach or suggest incorporating control pins within the ejector rod nor a switching zone is located in a lift falling zone of the servo rocker arm cam and the rocker arm cam as described above.


    PNG
    media_image1.png
    539
    508
    media_image1.png
    Greyscale

ANNOTATED BY EXAMINER

    PNG
    media_image2.png
    231
    271
    media_image2.png
    Greyscale

ANNOTATED BY EXAMINER




    PNG
    media_image3.png
    438
    515
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    466
    533
    media_image4.png
    Greyscale

ANNOTATED BY EXAMINER


    PNG
    media_image5.png
    590
    540
    media_image5.png
    Greyscale

ANNOTATED BY EXAMINER
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mandell et al. (US 2020/0182103); McCarthy, Jr. et al. (US 2019/0178113); Contarin et al. (US 2019/0107011); and Schwoerer (US 7,712,449) all show devices in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746